Citation Nr: 1822442	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO. 09-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability.

2. Entitlement to service connection for a right ankle condition, to include as secondary to service-connected right leg neuralgia.

3. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.

4. Entitlement to an initial rating in excess of 20 percent a lumbar spine disability, to include temporary total evaluations following surgery.

5. Entitlement to a rating in excess of 10 percent for right leg neuralgia.

6. Entitlement to special monthly compensation (SMC) based on loss of use of the right lower extremity.

7. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the Regional Office (RO) in Houston, Texas.

In July 2015, the Board remanded the matter for the issuance of a statement of the case (SOC) and additional evidentiary development.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The issues of entitlement to service connection for an acquired psychiatric condition, to include PTSD and depression; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is caused or aggravated by his active service, including his service-connected lumbar spine disability.

2. The competent and credible evidence does not establish a diagnosis of a right ankle condition at any time during the appeal period.

3. Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by greater than 30 degrees of flexion, painful motion, and intervertebral disc syndrome (IVDS) resulting in incapacitating episodes having a total duration of less than 4 weeks during a 12 month period.

4. On September 6, 2016, the RO initiated a request for a VA spine examination to evaluate his lumbar spine and right leg neuralgia.  

5. On September 7, 2016, the Veteran was advised by letter at his address of record that the VA medical center nearest to him had been asked to schedule him for a VA examination; he was also advised of the consequences of failing to report for an examination or reexamination.

6. On September 27, 2016, the examination request was cancelled after the Veteran failed to RVSP for an examination date.

7. The competent and credible evidence does not establish that the Veteran has lost the use of the right lower extremity.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as secondary to a service-connected lumbar spine disability, have not been met. 38 U.S.C. §§ 501, 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2017). 

2. The criteria for service connection for a right ankle condition, to include as secondary to service-connected right leg neuralgia, have not been met. 38 U.S.C. 
§§ 501, 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2017).

3. The criteria for an initial rating in excess of 20 percent a lumbar spine disability, to include temporary total evaluations following surgery, have not been met. 38 U.S.C. §§ 501, 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.71a, Part 4, Diagnostic Code 5243 (2017).

4. The criteria for a rating in excess of 10 percent for right leg neuralgia have not been met. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655 (2017).

5. The criteria for an SMC based on loss of use of the right lower extremity have not been met. 38 U.S.C. §§ 501, 1114(k) (2012); 38 C.F.R. §§ 3.350, 3.350(a)(2), 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012)) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).
There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured to the extent possible. In an October 2006 statement in support of claim, the Veteran claimed entitlement to a temporary total evaluation for back surgery by a private physician on September 7, 2006. The RO sent the Veteran a letter in July 2007 requesting authorization to release records regarding the surgery. The RO did not receive a response from the Veteran. In addition, the Veteran reported undergoing an additional back surgery in 2009. The RO sent the Veteran another letter requesting authorization to release private treatment records. Similarly, the RO did not receive a response. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, the RO scheduled VA examinations in August 2013, May 2014, August 2014, December 2014, November 2014, and August 2015. The Veteran failed to report for the examinations. In a June 2016 letter, the Veteran's attorney indicated that the Veteran was unable to drive to the location where the VA examinations had been scheduled and asked that he be examined in the VA clinic in Corpus Christi, Texas. Accordingly, the RO attempted to schedule the Veteran for an examination at the Corpus Christy VA clinic in September 2016. The Veteran failed to respond to the VA clinic's request for an RVSP, and the request for an examination was cancelled correspondingly. The Veteran has not provided good cause for his failure to RVSP for the examination. As such, the Board finds that VA's duty to assist has been met. See 38 U.S.C. § 501; 38 C.F.R. § 3.655.

The Board also finds that there has been substantial compliance with prior remand directives with respect to the claims adjudicated here. In its July 2015 remand, the Board directed the RO to, in relevant part, obtain outstanding treatment records and schedule VA examinations regarding the Veteran's hypertension, claimed right ankle condition, and service-connected right leg neuralgia and lumbar spine disorder. The additional development of the evidence substantially complies with these directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Criteria & Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including hypertension and arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diagnosed hypertension is related to his service, including his service-connected lumbar spine disability. See September 2006 notice of disagreement. In addition, he claims that he has a right ankle condition that is related to his service, including his service-connected right leg neuralgia. See June 2016, December 2013, and January 2012 statements in support of claim; February 2016 VA Form 9.

According his STRs, the Veteran denied having high blood pressure in his November 1995 separation examination. STRs are also silent with respect to diagnosis of hypertension or a right ankle condition.

In August 2003, the Veteran presented to a VA examination regarding his claimed hypertension. The examiner noted elevated blood pressure levels, but ruled out a diagnosis of hypertension at the time. In March 2007, the Veteran underwent a further VA examination. The Veteran reported that he was told while he was still on active duty that his blood pressure was borderline. He also reported that he was exposed to oil well smoke and took pyridostigmine tablets while in service. The examiner determined that the Veteran's blood pressure was neither caused nor aggravated by his service-connected lumbar spine disorder, gastroesophageal reflux disease, or allergic rhinitis. The examiner explained that his hypertension was merely essential hypertension and very mild. In addition, the examiner stated that there was no evidence of hypertension while on active duty and that its onset was unknown.

A written statement was received from the Veteran in March 2007. The Veteran claimed that he was exposed to oil, well fires, vaccinations, infections, chemicals, pesticides, microwaves, depleted uranium, pyridostigmine bromide, and chemical and biological warfare agents while in service.

The Veteran visited his VA primary care provider in December 2013. The provider noted a diagnosis of hypertension. Further, the provider noted the Veteran's reports of right lower extremity atrophy and right foot drop.

As noted above, VA examinations were scheduled in August 2014 and September 2016. However, the Veteran failed to report for said examinations.  

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of hypertension or of arthritis of the right ankle. Further, there is no competent and credible evidence of record of diagnoses of hypertension and arthritis of the right ankle within the year following the Veteran's discharge from active service. Therefore, service connection for hypertension and a right ankle condition cannot be presumed under 38 C.F.R. § 3.307, and the claims must meet the general criteria for service connection. 38 C.F.R. § 3.303.

Upon review of the record, the Board finds, first, that the preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is caused or aggravated by his active service, including his service-connected lumbar spine disability. The Board acknowledges the Veteran's current diagnosis of hypertension. However, his STRs also do not reflect a diagnosis of hypertension. Post-service treatment records are also silent with respect to any nexus between his current hypertension and his service or his service-connected lumbar spine disability. Additionally, the Board acknowledges the Veteran's contention that there is a relationship between his hypertension and his lumbar spine disability. While the Veteran, as a layperson, is competent to testify to observable symptomatology, the etiology of his hypertension is a question that requires the expertise of a medical professional. See Layno, 6 Vet. App. at 470. 

Further, the Board notes that the only pertinent VA examination of record - the March 2007 examination - did not find any relation between the Veteran's hypertension or his service or service-connected lumbar spine disability. The Board recognizes that the examiner did not apply the correct standard for establishing service connection. See 38 C.F.R. §§ 3.102, 4.3. Unfortunately, however, the Veteran either did not present to the subsequently scheduled VA examination or failed to RVSP for subsequent attempts to schedule him for a VA examination, which could have produced a competent opinion regarding the etiology of his hypertension. Lastly, in this regard, the Board acknowledges the Veteran's claim that he was exposed to various hazardous chemical agents while in service. However, there is no competent evidence of a nexus between his diagnosed hypertension and exposure to those agents during service. Therefore, the Board must adjudicate the claim based only the evidence of record and finds that the criteria for direct and secondary service connection for hypertension have not been met. See 38 C.F.R. §§ 3.303, 3.310, 3.655.

Turning to the Veteran's claimed right ankle condition, the Board also finds that the service connection is unwarranted. The medical record does not establish any diagnosis of a right ankle condition. As noted above, the Veteran is competent to testify to observable symptomatology, such as pain, swelling, and limitation of function of his right ankle. See January 2012 statement in support of claim. However, there is no evidence of record of a diagnosis by a medical professional of a right ankle condition. The existence of a current disability at any time during the current appeal period is the cornerstone of a claim for VA disability compensation. 38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that, at some time during the current appeal period, the Veteran has the disability for which benefits are being claimed. Here, however, as noted above, the competent and credible evidence of record does not establish that, at any time during the current appeal period, the Veteran had a diagnosis of a right ankle condition. In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability (during the current appeal period) that has resulted from disease or injury. 38 U.S.C. §§ 1110, 1131. 

The VA examination scheduled for the Veteran may have produced competent evidence of a diagnosis of a right ankle condition. Unfortunately, the Veteran failed to report for the examination and did not respond to VA's attempts to schedule him for a VA examination. In the absence of a current disability during the current appeal period, the analysis ends, and the claim for service connection for a right ankle condition, whether on a direct or secondary basis, cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for hypertension and a right ankle condition, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment. 38 C.F.R. § 3.400(o)(2).
In a February 2004 rating decision, the RO assigned a disability rating of 20 percent, effective January 24, 2003, for chronic lumbosacral strain with L5-S1 decompression, L4-L5 discectomy with clinical residual sciatica right lower extremity (lumbar spine disability), initially rated as herniated disk in lumbar spine with IVDS. The Veteran filed a timely appeal challenging the rating assigned. In a June 2005 rating decision, the RO assigned a disability rating of 10 percent, effective March 11, 2003, for right leg neuralgia. The Veteran did not file an appeal within a year of the rating decision. On January 27, 2012, the Veteran filed an increased rating claim as to his right leg neuralgia.

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 
A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.

The Veteran's service-connected right leg neuralgia is evaluated under the rating formula for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720. Under the regulation, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. In addition, a maximum 80 percent rating is warranted for complete paralysis as manifested by a foot dangling or foot drop, no active movement possible of muscles below the knee, and flexion of the knee weakened or very rarely lost. 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, of one major joint or more.

According to the record, the Veteran visited his private physician in May 2003. See General History and Physical Examination Note by Dr. C.B. The Veteran reported experiencing low back pain and a history of herniated disc. Subsequently, the Veteran underwent a VA examination of his back. See August 25, 2003, Compensation and Pension Examination Report. The examiner noted a slight antalgic gait and tenderness in the transverse lumbar region to the lumbosacral junction with an increase in pain to the right sciatic notch. A range of motion (ROM) test revealed a flexion limited to 100 degrees, extension limited to 25 degrees, lateral bending limited to 20 degrees bilaterally, and lateral rotation limited to 30 degrees bilaterally with painful motion. In addition, the Veteran reported increased back pain with twisting, turning, bending, lifting more than 40 pounds, back extension with head flexion, participation in sports, sitting more than 3 minutes, standing more than 30 minutes, and walking more than 20 meters.

On October 8, 2003, the Veteran suffered an injury to his back while lifting a mail sack. See January 2004 Department of Labor Attending Physician's Report. The Veteran was diagnosed with disc herniation/protrusion L4-5 and L5-S1. 

The Veteran underwent an additional VA back examination in July 2004. The examiner diagnosed him with herniated sick in the lumbar spine with IVDS. The Veteran reported that his back pain is constant and can be elicited by physical activity and stress. However, he denied having incapacitations. An ROM test revealed flexion limited to 80 degrees, extension limited to 25 degrees, bilateral lateral flexion limited to 25 degrees, and bilateral lateral rotation limited to 30 degrees with pain.

In March 2007, a further VA examination took place. The Veteran reported that he had undergone a L5-S1 decompression on September 7, 2006, by a private physician. He also reported that he experienced an incapacitating episode prior to surgery. An ROM test revealed flexion limited to 55 degrees, extension limited to 10 degrees, and bilateral side bending and rotation limited to 20 degrees. During an October 2010 VA examination, the Veteran reported having undergone a discectomy at L4-L5 in 2009. An ROM test at the time revealed flexion limited to 70 degrees, extension limited to 20 degrees, left lateral flexion and rotation limited to 20 degrees, and right lateral flexion and rotation limited to 25 degrees.

As stated above, the Veteran failed to report for VA examinations in August 2013, May 2014, August 2014, December 2014, and April 2015.  He also failed to RVSP when he was contacted by VA in September 2016 to schedule him for another VA examination.

Upon review of the record, the Board finds, first, that an initial rating in excess of 20 percent for the Veteran's lumbar spine disability is unwarranted. Throughout the appeal period, the Veteran's spine has exhibited a range of flexion greater than 30 degrees. In addition, while the Veteran did report experiencing an incapacitating episode, there is no evidence that the claimed incapacitating episode lasted at least 4 weeks or that such an episode required treatment and bedrest prescribed by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). Therefore, the legal criteria for an initial rating of 40 percent for a lumbar spine disability have not been met. Further, there is no evidence of record of any ankylosis of the lumbar spine. Accordingly, the legal criteria for an initial rating of 50 or 100 percent for a lumbar spine disability have also not been met. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Turning to the claims for temporary total evaluations, the Board acknowledges the Veteran's reports of back surgeries in 2006 and 2009. However, the medical record does not reflect that the Veteran required hospital treatment or observation in excess of 21 days following either the surgery. See 38 C.F.R. § 4.29. As noted above, the Veteran was provided multiple opportunities to provide private treatment records or authorization for release of those records. The RO has not received any such records. Accordingly, the legal criteria for temporary total evaluations following back surgery have also not been met. See 38 C.F.R. §§ 4.29, 4.71a, Diagnostic Code 5243.

In reaching this decision, Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the increased rating claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board finds that a rating in excess of 10 percent for right leg neuralgia is unwarranted. The Veteran failed to RVSP when he was contacted by VA in September 2016 to schedule him for another VA examination. When an examination is scheduled in conjunction with a claim for increase, the claim is denied. 38 U.S.C. § 501; 38 C.F.R. § 3.655. The Veteran was made aware of these consequences on multiple occasions, to include in the Board's July 2015 remand and in the September 2016 notice letter advising him that he would be contacted by his nearest VA medical facility about a VA examination. The Veteran's increased rating claim for right leg neuralgia does not stem from an original compensation claim but from a filing several years after the initial rating action. Accordingly, in light of the Veteran's failure to report to the VA examination without good cause, the Board must deny the claim. See 38 C.F.R. § 3.655.

SMC

The Veteran seeks entitlement to an SMC based on the loss of use of his right lower extremity. See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350 (a)(2). The loss of use of the foot is held to exist when no effective function (including balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.6. Examples constituting loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more. Id. For purposes of SMC, loss of use must be caused by service-connected disabilities.

Also considered as loss of use of a foot under section 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.
In a January 2012 statement in support of claim, the Veteran reported experiencing increased problems with his service-connected radiculopathy of the right lower extremity, including foot drop, atrophy, numbness, giving out, and enlargement. He also reported using a cane for ambulation when he leaves the home and using walls and furniture to maintain balance and position while at home.

The Veteran failed to report to a VA examination scheduled in August 2013. Subsequently, the Veteran presented to his VA primary care physician. See December 2013 VA primary care outpatient progress note. The provider noted the Veteran's reports of right lower extremity atrophy and right foot drop.

Further VA examinations were scheduled in May 2014, August 2014, December 2014, and April 2015 regarding, in pertinent part, the right ankle and peripheral nerves. The Veteran failed to report for the examinations. An additional attempt was made to schedule an examination, per the Veteran's request, at the VA clinic in Corpus Christi, Texas, in September 2016. The Veteran did not RVSP for an examination date, and the examination request was cancelled.

Upon review of the record, the Board finds that the competent and credible evidence does not establish that the Veteran has lost the use of the right lower extremity. The Board acknowledges the Veteran's testimony regarding the functional limitations posed by his right lower extremity, including the loss of balance and difficulty with ambulation. However, there is no determination of record that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis. See 38 C.F.R. §§ 3.350(a)(2), 4.63. There is also no evidence of record of any anklosis below the right knee. Multiple VA examinations were scheduled or attempted to be scheduled regarding his right lower extremity and peripheral nerves. Unfortunately, the Veteran failed to appear. Accordingly, the criteria for an SMC based on loss of use of the right lower extremity have not been met. See 38 U.S.C. §§ 501, 1114(k); 38 C.F.R. §§ 3.350, 3.655.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for an SMC based on loss of use of the right lower extremity, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for hypertension, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for right ankle condition, to include as secondary to service-connected right leg neuralgia, is denied.

An initial rating in excess of 20 percent a lumbar spine disability, to include temporary total evaluations following surgery, is denied.

A rating in excess of 10 percent for right leg neuralgia is denied.

SMC based on loss of use of the right lower extremity is denied.


REMAND

Unfortunately, another remand is necessary with respect to the claims of entitlement to a TDIU and service connection for an acquired psychiatric condition, to include PTSD and depression. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Acquired Psychiatric Disorder

Service connection is currently in effect at 100 percent for a pain disorder associated with physiological factors and general medical condition, effective January 24, 2003.

In July 2015, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for the issuance of an SOC. However in a February 2016 decision by a Decision Review Officer (DRO), it was determined that this claim had been granted in full by prior rating decisions that granted a 100 percent rating for the Veteran's pain disorder associated with physiological factors and general medical condition, effective January 24, 2003. The RO thus declined to issue an SOC addressing the claim for service connection for an acquired psychiatric disorder.

The Board finds that the DRO decision was made in error. While the record reflects psychological symptomatology in connection with his service-connected physical disabilities, the Veteran based his claim of service connection for an acquired psychiatric disability on an alleged traumatic event that occurred during the Persian Gulf War. See January 2003 VA claims form; August 2004 statement. Moreover, an August 2003 VA psychiatric examination found that the Veteran's claimed in-service stressor met the applicable diagnostic criteria. Therefore, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, is distinct from his pain disorder and requires an SOC pursuant to the Board's July 2015 remand instructions. See Stegall, 11 Vet. App. at 268.

TDIU

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities. VA General Counsel interpreted that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); Smith v. Brown,
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the U.S. Court of Appeals for Veterans Claims (Court), taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See id. (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C. § 1114(s). 

In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra. This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C. § 1114. See Bradley at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. See id. 

The Board remanded the Veteran's claim for TDIU in July 2015 for the issuance of an SOC. In a February 2016 DRO decision, it was determined that the claim of entitlement to a TDIU was moot because the Veteran already had in effect a 100 percent disability rating for a pain disorder associated with physiological factors and general medical condition. Therefore, an SOC for the issue of entitlement to a TDIU was not issued. However, entitlement to a TDIU is not a moot issue as the claim, if granted, may form the basis for an award of an SMC. Accordingly, the RO incorrectly determined that the claim for a TDIU was moot and contravened the Board's remand directives. As such, a remand is necessary for the issuance of an SOC. See Bradley, 22 Vet. App. at 280; Buie, 24 Vet. App. at 250; Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to an acquired psychiatric condition, to include PTSD and depression, and entitlement to a TDIU. Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims. If a timely substantive appeal is received, return the case to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


